                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


HEATHER S.,                          )
                                     )
            Petitioner,              )
                                     )
      v.                             )      1:18-cv-00178-JAW
                                     )
NANCY A. BERRYHILL,                  )
                                     )
            Defendant                )


             ORDER AFFIRMING THE RECOMMENDED
              DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed October 3, 2018 (ECF No. 17), the Recommended Decision is

accepted.

      The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record. The Court has made

a de novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision, and concurs with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended

Decision.

      Accordingly, it is hereby ORDERED that the Plaintiff’s Complaint be

DISMISSED without prejudice.
      SO ORDERED.


                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 13th day of March, 2019




                                     2
